                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

   UNITED STATES OF AMERICA
                                                         Case No. 3:20-CR-21
           v.
                                                         JUDGES VARLAN/POPLIN
   ANMING HU


         THE GOVERNMENT’S RESPONSE TO DEFENDANT’S OBJECTIONS
       TO REPORT AND RECOMMENDATION DENYING MOTION TO DISMISS

         The United States of America, by J. Douglas Overbey, United States Attorney for the

  Eastern District of Tennessee, hereby responds to the Defendant Anming Hu’s Objection to the

  Honorable Magistrate’s Report & Recommendation denying his Motion to Dismiss the

  Indictment. (Doc. 52.)

         In his Motion to Dismiss, the Defendant argues that the statutory prohibition on the

  National Aeronautics and Space Administration’s (“NASA”) use of appropriated funds to

  participate, collaborate, or coordinate bilaterally in any way with China or any Chinese-owned

  company (“NASA’s China Funding Restriction”) is unconstitutionally vague as applied in this

  case. (Doc. 36.) In a Report and Recommendation (Doc. 51) (“R&R”), the Magistrate Judge

  correctly concludes that the Defendant failed to state a valid vagueness challenge and

  recommends this Court deny the Motion to Dismiss. The Magistrate Judge’s well-reasoned

  R&R should be adopted and the Defendant’s motion denied.

  I.     Background

         A.      NASA’s China Funding Restriction

         In 2011, Congress passed The Department of Defense and Full-Year Appropriations Act,

  Public Law 112-10 and the Consolidated and Further Continuing Appropriations Act of 2012,




Case 3:20-cr-00021-TAV-DCP Document 53 Filed 10/06/20 Page 1 of 10 PageID #: 545
  Public Law 112-55. (Indictment, Doc. 3, ¶ 2.) Under these Acts, NASA was prohibited from

  using appropriated funding to enter into or fund any grant or cooperative agreement of any kind

  to participate, collaborate, or coordinate bilaterally in any way with China or any Chinese-owned

  company. (Id.)

         In September 2012, NASA published a Grant Information Circular titled, “Class

  Deviation Implementing NASA Restrictions on Funding Activities with the People’s Republic of

  China (PRC).” (Doc. 35-1, 6.) 1 This document required NASA grant officers to include

  language in NASA grants requiring proposers (e.g., the universities) to represent that “the

  proposer is not China or a China-owned company, and that the proposer will not participate,

  collaborate, or coordinate bilaterally with China or any Chinese-owned company....” (Doc. 35-1,

  7.) Under this Grant Information Circular, NASA defined “China or Chinese-owned Company”

  as the PRC, any company owned by the PRC, or any company incorporated under the laws of the

  PRC including Chinese universities. (Id.)

         B.      The Indictment

         On February 25, 2020, a Grand Jury in the Eastern District of Tennessee returned an

  Indictment charging the defendant, Anming Hu (“Hu”), with three counts of wire fraud in

  violation of 18 U.S.C. § 1343 and three counts of false statements in violation of 18 U.S.C.

  § 1001. (Doc. 3.)

         The Indictment alleges that the Defendant, who was employed as an Associate Professor

  in the Department of Mechanical, Aerospace and Biomedical Engineering at the University of



  1
   On June 26, 2020, the Defendant filed his initial brief in support of the Motion to Dismiss (Doc.
  35), and accompanying exhibits (Doc. 35-1 to 35-10). On June 30, 2020, the Defendant filed an
  amended brief in support of the Motion to Dismiss. (Doc. 36.) The exhibits filed as Documents
  35-1 through 35-10 are referenced in the Defendant’s amended brief in support of the Motion to
  Dismiss.
                                                  2

Case 3:20-cr-00021-TAV-DCP Document 53 Filed 10/06/20 Page 2 of 10 PageID #: 546
  Tennessee, Knoxville (“UTK”), performed research under grants funded by U.S. government

  agencies, including NASA. (Id. at ¶ 4.) The Indictment further alleges that beginning in 2016,

  the Defendant engaged in a scheme to defraud NASA by falsely representing and concealing

  from UTK his affiliation with the Beijing University of Technology (“BJUT”), a university in

  China. (Id. at ¶¶ 4, 21.) As alleged in the Indictment, the Defendant’s representations and

  omissions to UTK about his affiliation with BJUT, caused UTK to falsely certify to NASA and

  to NASA contractors that UTK was in compliance with NASA’s China Funding Restriction

  regarding NASA-funded projects that UTK sought and obtained on the Defendant’s behalf. (Id.

  at ¶ 21.)

          The Indictment alleges three specific instances of wire fraud occurring on or about

  October 20, 2016 (Count One); November 12, 2018 (Count Two); and August 30, 2019 (Count

  Three). (Id. at ¶ 65.) The Indictment also alleges that the Defendant caused false statements to

  be made to NASA on or about February 15, 2017 (Count Four); March 9, 2017 (Count Five);

  and July 24, 2017 (Count Six). (Id. at ¶ 67.)

  II.     The Wire Fraud Charges in the Indictment Are Not Unconstitutionally Vague.

          In his Motion to Dismiss, the Defendant argues that some purported vagueness in

  NASA’s China Funding Restriction renders the wire fraud charges unconstitutionally vague in

  this case. The Defendant’s argument is misplaced and the Court need not undertake a vagueness

  analysis for at least two reasons. First, the Defendant is not charged with violating NASA’s

  China Funding Restriction. The Defendant is charged with wire fraud and courts have routinely

  rejected vagueness challenges to the wire fraud statute. Second, contrary to the Defendant’s

  assertions otherwise, the government is not required to prove the Defendant’s knowledge of

  NASA’s China Funding Restriction in order to prevail on the wire fraud charges.



                                                  3

Case 3:20-cr-00021-TAV-DCP Document 53 Filed 10/06/20 Page 3 of 10 PageID #: 547
         Federal Rule of Criminal Procedure 7(c)(1) requires that an indictment include “a plain,

  concise, and definite written statement of the essential facts constituting the offense charged.”

  Fed. R. Crim. P. 7(c)(1). “‘[A]n indictment is sufficient if it, first, contains the elements of the

  offense charged and fairly informs a defendant of the charge against which he must defend, and

  second, enables him to plead an acquittal or conviction in bar of future prosecutions for the same

  offense.’” United States v. Hudson, 491 F.3d 590, 592-93 (6th Cir. 2007) (quoting Hamling v.

  United States, 418 U.S. 87, 117 (1974)). “‘[T]he void-for-vagueness doctrine requires that a

  penal statute define the criminal offense with sufficient definiteness that ordinary people can

  understand what conduct is prohibited and in a manner that does not encourage arbitrary and

  discriminatory enforcement.’” Risbridger v. Connelly, 275 F.3d 565, 572 (6th Cir. 2002)

  (quoting Kolender v. Lawson, 461 U.S. 352, 357 (1983)).

         Court that have addressed vagueness challenges to the wire fraud statute have rejected

  such challenges. Columbia Natural Resources, Inc. v. Tatum, 58 F.3d 1101, 1107 (6th Cir. 2012)

  (“That the mail and wire fraud statutes are not unconstitutionally vague is beyond dispute.”);

  United States v. Taylor, 232 F. Supp. 3d 741, 755 (W.D. Pa. 2017) (“As the Government points

  out, Defendant does not argue that any of these statutes [including wire fraud] are void for

  vagueness and the Court is aware of no authority supporting such a position.”); United States v.

  Louderman, 576 F.2d 1383, 1388 (9th Cir. 1978) (“[T]he statute was sufficient to advise the

  appellants that their conduct constituted wire fraud.”); United States v. Stewart, 872 F.2d 957,

  959 (10th Cir. 1989) (wire fraud not unconstitutionally vague); United States v. Nelson, 712 F.3d

  498, 508 (11th Cir. 2013) (“Void for vagueness ... does not mean that the [wire fraud] statute

  must define every factual situation that must arise.”).




                                                    4

Case 3:20-cr-00021-TAV-DCP Document 53 Filed 10/06/20 Page 4 of 10 PageID #: 548
         Additionally, wire fraud requires proof of specific intent. See e.g. United States v. Daniel,

  329 F.3d 480, 487 (6th Cir. 2003) (“To convict a defendant of wire fraud the government must

  prove specific intent.”). This is important because a “specific-intent element ... renders the

  statute less vague.” United States v. Coss, 677 F.3d 278, 290 (6th Cir. 2012); see also Screws v.

  United States, 325 U.S. 91, 101 (1945) (“[T]he requirement of a specific intent to do a prohibited

  act may avoid ... render[ing] a vague or indefinite statute invalid.”).

         Recognizing that courts have routinely rejected vagueness challenges to the wire fraud

  statute, the Defendant erroneously asserts that the government must prove that the Defendant had

  actual knowledge of NASA’s China Funding Restriction in order to prevail on the wire fraud

  charges. (Doc. 36, 7-8 “In order for Prof. Hu to commit willful fraud, he must have known and

  understood the ‘NASA China Restriction’ as defined by the Government, and then have willfully

  intended to devise a fraudulent scheme to get around the Restriction and get grant money from

  NASA; Doc. 52, 4 “Actually what Prof. Hu asserts is the “understanding” of [NASA’s China

  Funding Restriction] is an essential component to committing the charged offense of wire fraud.”

  (emphasis in original).)

           Wire fraud requires proof of three elements beyond a reasonable doubt: “(1) a scheme

  or artifice to defraud, (2) use of interstate wire communications in furtherance of the scheme, and

  (3) intent to deprive a victim of money or property.” Daniel, 329 F.3d at 485. The government

  is not required to prove that the Defendant knew and understood NASA’s China Funding

  Restriction. As a legal matter, the government need only prove that the defendant made material

  misrepresentations or omitted to state material facts with the specific intent to defraud. 2




  2
   In addition, obviously, to proving the other elements of the charged offenses, which aren’t
  pertinent to the issue of vagueness.
                                                    5

Case 3:20-cr-00021-TAV-DCP Document 53 Filed 10/06/20 Page 5 of 10 PageID #: 549
          The NASA China Funding Restriction explains why it was that NASA and UTK insisted

  upon representations by the Defendant. Beyond that, NASA’s China Funding Restriction is

  useful for purposes of proving the Defendant’s intent to defraud but is not itself an element of the

  charged offenses and has no bearing on the constitutionality of the wire fraud charges. See

  United States v. Maxwell, 579 F.3d 1282, 1302 (11th Cir. 2009) (“First and most importantly, the

  specific intent required under the mail and wire fraud statutes is the intent to defraud, not the

  intent to violate a particular statute or regulation.”); Taylor, 232 F. Supp. 3d at 754-755 (denying

  challenge to vagueness of regulations “underlying” wire fraud charges because “the specific

  intent required under the [wire fraud statute] is the intent to defraud, not the intent to violate a

  particular statute or regulation”).

  III.    The Defendant’s Objections to the R&R Are Meritless.

          In the Defendant’s Objections to the R&R, the Defendant largely restates the substance of

  his Motion to Dismiss and argues, in a general fashion, that the R&R should be rejected. Based

  on the government’s review, it appears that the Defendant raises two objections that are pertinent

  to the Motion to Dismiss. 3 Both objections are discussed under the heading labeled “Two Points

  the Court Must Consider.” The government will address each of these objections below by

  quoting the objection from the Defendant’s Objections to the R&R, presenting the Magistrate

  Judge’s applicable conclusions, and responding to the Defendant’s objections.




  3
    In the Defendant’s Objections to the R&R, the Defendant asserts that the Magistrate Judge
  “committed serious error” by stating that the government may introduce a certain type of
  evidence to attempt to prove intent at trial. (Doc. 52, 1.) This evidentiary issue was not fully-
  briefed and is not germane to the Defendant’s Motion to Dismiss. Of course, the Defendant is
  free to raise this issue through a Motion in Limine at the appropriate time.
                                                     6

Case 3:20-cr-00021-TAV-DCP Document 53 Filed 10/06/20 Page 6 of 10 PageID #: 550
  Objection #1

          First, the Court must determine whether a non-criminal regulation such as the
          NASA Chinese Restriction can, or must be analyzed for vagueness.

  (D’s Obj to R&R, Doc. 52, 5.)

          In the R&R, the Magistrate Judge correctly concluded that the void-for-vagueness

  doctrine is not applicable. (Doc. 51, 11.) As noted by the Magistrate Judge, the NASA China

  Funding Restriction governs NASA’s use of appropriated funds, not the conduct of individuals

  seeking NASA funds pursuant to a NASA-funded research project. (Id.) Because NASA’s

  China Funding Restriction does not impose criminal liability nor civil penalty on the Defendant’s

  conduct, the Defendant’s vagueness argument “lacks merit on a fundamental level.” (Id. at 9-10.)

          The Defendant challenges the R&R on this point by asserting that the Magistrate Judge

  construed the Defendant’s vagueness challenge too narrowly and by offering a lengthy citation to

  a number of Supreme Court cases considering vagueness challenges to a host of laws. (Doc. 52,

  6.) Leaving aside whether a vagueness challenge could be properly asserted in a case where an

  appropriations law is at issue, the Magistrate Judge correctly concluded that a vagueness

  challenge is not appropriate in this case since the NASA China Funding Restriction does not

  impose criminal or civil sanctions on the Defendant’s conduct.

  Objection #2

          Second, the Court must look at the regulation to determine if it is too
          vague to require Prof. Hu to defend himself at trial.

  (Id.)

          The Magistrate Judge correctly concluded that “the Defendant’s criminal liability does

  not rest on the Government proving that Defendant violated the [NASA China Funding

  Restriction].” (Doc. 51, 11.) As the Magistrate Judge noted, “the instant Indictment does not



                                                   7

Case 3:20-cr-00021-TAV-DCP Document 53 Filed 10/06/20 Page 7 of 10 PageID #: 551
  allege or even presuppose that Defendant violated the [NASA China Funding Restriction] as part

  of the charged wire fraud scheme. Rather, Defendant is charged with concealing his affiliation

  with BJUT from UTK, thereby causing UTK to make false representations to a government

  agency.” (Id.) The Magistrate Judge correctly concluded that the Defendant’s vagueness

  argument raises factual issues that go to the sufficiency of the evidence, not the sufficiency of the

  charges in the Indictment. (Id. at 12.) Consequently, the Magistrate Judge declined to apply a

  void-for-vagueness analysis to the NASA China Funding Restriction.

         Throughout the Defendant’s Motion to Dismiss and Objections to the R&R, the

  Defendant argues that his knowledge of the NASA China Funding Restriction is an essential

  component of the wire fraud charges; and due to some purported vagueness in the NASA China

  Funding Restriction, he could not have formed the specific intent to defraud and therefore, the

  wire fraud charges are unconstitutionally vague. In effect, this argument confuses a factual

  question with a constitutional one.

         The NASA China Funding Restriction helps explain why the Defendant’s alleged

  misrepresentations and material omissions to UTK about his affiliation with BJUT were material

  to NASA. Evidence regarding the Defendant’s knowledge of the NASA China Funding

  Restriction may also be useful to demonstrate the Defendant’s intent to defraud but it is not,

  itself, an element of the charged offenses. Furthermore, if the jury were to find that the

  Defendant did not intend to defraud because he relied in good faith on a reasonable interpretation

  of the NASA China Funding Restriction, then the jury might also find the defendant not guilty of

  the wire fraud charges. In any event, the conclusion that the wire fraud charges are

  unconstitutionally vague doesn’t follow from the possibility that the Defendant will undermine

  the government’s proof of one element at trial.



                                                    8

Case 3:20-cr-00021-TAV-DCP Document 53 Filed 10/06/20 Page 8 of 10 PageID #: 552
          The Defendant offers United States v. Levin, 973 F.2d 463 (6th Cir. 1992) to argue that

  “this case can be dismissed pre-trial if the Court finds, after a legal analysis of the act, the

  [NASA China Funding Restriction] is too vague to allow Prof. Hu to understand the act and form

  specific intent, thereby showing the Government could not satisfy its burden of proof.” (Doc. 52,

  7.) However, dismissal of an Indictment is not warranted where the parties dispute facts

  involving an element of the charged offenses, and therefore, the Defendant’s reliance on Levin is

  misplaced.

          In Levin, the defendants were charged with health care fraud and other related offenses.

  In support of their motion to dismiss, the Levin defendants offered letters from the U.S.

  Department of Health and Human Services stating that the conduct underlying the federal

  charges did not violate the relevant regulations. During a hearing on the motion to dismiss, the

  government conceded that there was not a factual dispute, and the district court ultimately

  granted the motion to dismiss. Id. at 466. The Sixth Circuit affirmed the dismissal of criminal

  charges by the district court because “undisputed extrinsic evidence” demonstrated that “the

  government was, as a matter of law, incapable of proving” an element of the charged offense.

  Id. at 469.

          Levin does not involve facts analogous to those alleged in the Indictment and it does not

  support the Defendant’s assertion that the wire fraud charges are unconstitutionally vague as

  applied. Specifically, the Defendant has not provided any correspondence from NASA regarding

  the alleged criminal conduct and the government certainly has not conceded the absence of a

  factual dispute.

          The gravamen of the Defendant’s Motion to Dismiss the Indictment and his Objections to

  the R&R is the argument that the government does not have sufficient evidence to prove that the



                                                     9

Case 3:20-cr-00021-TAV-DCP Document 53 Filed 10/06/20 Page 9 of 10 PageID #: 553
  Defendant engaged in the alleged criminal conduct with the requisite intent to defraud. As the

  Magistrate Judge concluded, “[a] motion to dismiss the indictment is not a vehicle by which to

  test the sufficiency of the government’s evidence.” (Doc. 51, 12.) Instead, the sufficiency of the

  government’s evidence on an element of the charged offenses is an issue that should be decided

  by the trier of fact.

                                          CONCLUSION

          For the reasons stated herein, this Court should adopt the Magistrate Judge’s

  recommendation that the Defendant’s Motion to Dismiss the Indictment be denied.

          Respectfully submitted on October 6, 2020.

                                                       J. DOUGLAS OVERBEY
                                                       UNITED STATES ATTORNEY


                                               By:     s/ Casey T. Arrowood
                                                       Casey T. Arrowood
                                                       Assistant United States Attorney
                                                       TN BPR# 038225
                                                       800 Market Street, Suite 211
                                                       Knoxville, TN 37902
                                                       (865) 545-4167
                                                       Casey.Arrowood2@usdoj.gov




                                                  10

Case 3:20-cr-00021-TAV-DCP Document 53 Filed 10/06/20 Page 10 of 10 PageID #: 554
